Exhibit 10 (k)

P. H. GLATFELTER COMPANY

AMENDED AND RESTATED

DEFERRED COMPENSATION PLAN FOR DIRECTORS

(Effective January 1, 2007)

ARTICLE I

INTRODUCTION

This Amended and Restated Deferred Compensation Plan for Directors is
established, effective January 1, 2007, by P. H. Glatfelter Company (the
“Company”) for the benefit of its Directors and their Beneficiaries and it shall
be maintained according to the terms set forth herein. It replaces the Deferred
Compensation Plan for Directors established April 22, 1998.

ARTICLE II

DEFINITIONS

2.1 DEFINITIONS. When used herein, the following words and phrases shall have
the meanings assigned to them, unless the context clearly indicates otherwise:

(a) BENEFICIARY means the person or persons, natural or otherwise, designated by
a Director under Section 7.1 hereof to receive any death benefit payable under
Section 5.4 hereof.

(b) BOARD OF DIRECTORS means the board of directors of the Company, as it may be
constituted from time to time.

(c) CHANGE OF CONTROL means the occurrence of either one of the following: (i) a
person or group of persons, other than a Related Person, acquires substantially
all of the assets of the Company, or (ii) in excess of 51% of the issued and
outstanding shares of the Company’s Common Stock is acquired by a single
purchaser or group of related purchasers, other than a purchaser or group of
purchasers who are descendants of, or entities controlled by descendants of, P.
H. Glatfelter, in either case other than in a transaction in which the surviving
corporation or the purchaser is the Company or a majority-owned subsidiary of
the Company.

(d) COMPANY means P. H. Glatfelter Company, a Pennsylvania corporation.

(e) COMPENSATION COMMITTEE means the Compensation Committee of the Board of
Directors.

(f) DEFERRED FEE ACCOUNT means an account established by the Company in the name
of a Director. The Company shall credit each Director’s Deferred Fee Account
with Stock Units for any Director’s Fees that are deferred by the Director under
Section 3.1



--------------------------------------------------------------------------------

hereof and any additional Stock Units that are credited by the Company under
Article IV hereof. The Company shall debit from each Director’s Deferred Fee
Account payments made from it under Article V hereof.

(g) DEFERRED FEE AGREEMENT means the written agreement between the Company and a
Director that, together with this Plan, governs the Director’s rights to payment
of his deferred Director’s Fees under this Plan.

(h) DIRECTOR means a member of the Board of Directors who is not also an
employee of the Company or any of its subsidiaries or affiliates.

(i) DIRECTOR’S FEES means the annual retainer paid to a Director for serving on
the Board of Directors, but does not include any fees paid to a Director for
attending meetings of the Board of Directors or any committee of the Board of
Directors or for serving as chairman of a committee of the Board of Directors.

(j) ELECTIVE ACCOUNT BALANCE PLAN means any arrangement of the Company that is
an elective account balance plan as described in Section 1.409A-1(c)(2)(i)(A) of
the Treasury regulations promulgated under Section 409A.

(k) FAIR MARKET VALUE of the Company’s Common Stock means, on any given day, the
average of the high and low sales prices of a share of Common Stock on such day
as reported on the American Stock Exchange.

(l) PLAN means the P. H. Glatfelter Company Amended and Restated Deferred
Compensation Plan for Directors set forth herein, as amended by the Company from
time to time.

(m) PLAN YEAR means the calendar year.

(n) RELATED PERSON is any of the following (a) a shareholder of the Company who
acquires assets from the Company in exchange for Company Stock; (b) an entity,
50% or more of the total value or voting power of which is owned, directly or
indirectly, by the Company; (c) a person or persons acting as a group, that
owns, directly or indirectly, 50% or more of the outstanding stock of the
Company or an entity, at least 50% of the total value or voting power of which
is owned, directly or indirectly, such person or persons.

(o) SECTION 409A means Section 409A of the Internal Revenue Code of 1986, as
amended.

(p) SPECIFIED EMPLOYEE means “specified employee” as described in
Section 409A(a)(2)(B)(i) and the regulations thereunder.

(q) STOCK UNITS means phantom shares of the Company’s Common Stock.

(r) UNFORESEEABLE FINANCIAL EMERGENCY means a severe financial hardship
resulting from an illness or accident of the Director, the Director’s spouse,
the

 

2



--------------------------------------------------------------------------------

Director’s beneficiary or other dependent (as defined in §152 of the Internal
Revenue Code of 1986, as amended, without regard to §152(b)(1), (b)(2) and
(d)(1)(B)), loss of Director’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance) or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Director.

ARTICLE III

DEFERRAL OF DIRECTOR’S FEES

3.1 ELECTION TO DEFER FEES. A new Director may elect to defer 50%, 75%, or 100%
of the Director’s Fees earned during his initial calendar year of service or a
Director, provided that such election is made within thirty days following the
Director’s election or appointment. Such deferral election shall apply only to
Director’s Fees earned after the date of the election. Before the beginning of
any subsequent calendar year, a Director may elect to defer 50%, 75% or 100% of
his Director’s Fees to be earned in that year and following years. Any election
to defer shall (1) indicate the form of payment of deferred amounts as permitted
by Section 5.2(a), (2) continue in effect for subsequent calendar years unless
modified or revoked in accordance with Section 3.3 hereof and (3) be irrevocable
once the period to which it relates begins.

3.2 CREDITING TO DEFERRED FEE ACCOUNTS. The Company shall credit the Director’s
Deferred Fee Account with Stock Units as of the day such deferred Director’s
Fees would have been paid to the Director were they not deferred under the Plan.
The number of Stock Units credited to a Director’s Deferred Fee Account shall be
the quotient of (1) the amount of deferred Director’s Fees divided by (2) the
Fair Market Value of the Company’s Common Stock on such date.

3.3 MODIFICATION OR REVOCATION OF DEFERRAL. A Director may, on a prospective
basis for future calendar years, change the percentage of Director’s Fees to be
deferred by executing a new Deferred Fee Agreement or revoke his election to
defer Director’s Fees by a written revocation to the Secretary of the Company,
but no Deferred Fee Agreement or revocation of an election to defer Director’s
Fees shall be effective for the calendar year in which it is executed.

ARTICLE IV

DIVIDENDS

4.1 DIVIDEND REINVESTMENT. Additional Stock Units shall be credited to each
Director’s Deferred Fee Account as of each payment date for dividends on the
Company’s Common Stock, in an amount determined pursuant to Section 4.2 hereof,
based on the number of Stock Units credited to the Director’s Deferred Fee
Account on the record date for such dividends. Additional Stock Units shall be
credited for each record date that a Director has any amount credited to his
Deferred Fee Account under the Plan.

4.2 NUMBER OF DIVIDEND REINVESTMENT SHARES. The number of additional Stock Units
credited to a Director’s Deferred Fee Account as of any dividend payment date
shall be the quotient of (1) the product of the number of Stock Units credited
to the

 

3



--------------------------------------------------------------------------------

Director’s Deferred Fee Account on the dividend record date for such dividend
and the dividend per share on the Company’s Common Stock divided by (2) the Fair
Market Value of the Company’s Common Stock on the dividend payment date.

ARTICLE V

PAYMENT OF DEFERRED FEES

5.1 DEFERRED FEES.

(a) A Director shall be entitled to receive a cash payment equal to the amount
credited to his Deferred Fee Account following termination of his service as a
Director, provided such termination of service as a Director represents a
“separation from service” as a Director, within the meaning of Section 409A of
Treas. Reg. § 1.409A-1(h). If the Director provides services to the Company as
an employee, such services or continuing services are not taken into account in
determining whether the Director has had a separation from service as a
Director. However, see Section 5.2(b).

For purposes of this Plan, the “amount credited” to a Deferred Fee Account as of
any date of reference shall be the Fair Market Value of the Company’s Common
Stock corresponding to the Stock Units credited to the Director’s Deferred Fee
Account as of the date of reference.

5.2 PAYMENT.

(a) At the election of a Director, the amount credited to his Deferred Fee
Account shall be paid (1) in a lump sum within 30 days following termination of
his service as a Director, based on the value of his Deferred Fee Account on the
date of such termination of service, or (2) in five annual installments, as
follows: 1/5 of the amount credited to his Deferred Fee Account within 30 days
following termination of his service as a Director, 1/4 of the amount credited
to his Deferred Fee Account within 30 days following the first anniversary of
the termination of his service as a Director, 1/3 of the amount credited to his
Deferred Fee Account within 30 days following the second anniversary of the
termination of his service as a Director, 1/2 of the amount credited to his
Deferred Fee Account within 30 days following the third anniversary of the
termination of his service as a Director, and the balance in his Deferred Fee
Account within 30 days following the fourth anniversary of the termination of
his service as a Director. Each such installment payment shall be determined
based on the value of the Director’s Deferred Fee Account on the date of the
Director’s termination of service (or anniversary thereof, as the case may be).
Each Director shall make such election on an individual Deferred Fee Agreement
in the form of Exhibit A attached hereto at the time the Director elects to
defer the compensation. Such election, once made on the individual Deferred Fee
Agreement, shall be irrevocable except as described in Section 5.3.

(b) If a Director is also a Specified Employee at the time he or she separates
from service, no distribution from his Deferred Fee Account can be made, or
begin to be made, earlier than six (6) months following the such separation from
service. Any amounts not paid to the Director by operation of this
Section 5.2(b) shall be paid to the Director on the first day of the seventh
month following the termination of such Director’s service, based on the value
of his Deferred Fee Account on such date.

 

4



--------------------------------------------------------------------------------

(c) Amounts credited to a Director’s Deferred Fee Account shall be credited with
additional Stock Units as determined under Article IV during the installment
payout period described in Section 5.2(a) hereof and the period during which any
payment is delayed pursuant to Section 5.2(b) hereof.

(d) In the event the Director has made different payment elections with respect
to Director’s Fees deferred under two or more Deferred Fee Agreements, the
Director’s Deferred Fee Account shall consist of two or more subaccounts
consisting of Stock Units (and additional Stock Units on account of dividends as
described in Article IV) corresponding to Director’s Fees deferred under each
such Deferred Fee Agreement, and each such subaccount shall be paid in
accordance with the payment election applicable to it.

5.3 CHANGE IN TIME AND FORM OF PAYMENT.

(a) The Director may elect to (i) delay the time of distribution of his Deferred
Fee Account or (ii) change the form of payment of his Deferred Fee Account to
another form permitted under the Plan, provided that in each case such election
must be made no later than twelve months prior to the scheduled distribution
date, shall not become effective until twelve months after it is made, and must
delay the payment for not less than five years after the date the distribution
would, but for the election described in this Section 5.3(a), have been made or
begin to be made.

(b) Notwithstanding Section 5.3(a) hereof, a participating Director may elect
during calendar year 2007, consistent with the requirements of IRS Notice
2006-79 and the final regulations under Section 409A, (i) to elect to receive,
or begin to receive, distribution of his Deferred Fee Account as of a designated
date not earlier than (A) the date that is six (6) months after the date the
election is made and (B) January 1, 2008 or a later year prior to the date he
terminates service as a Director, and/or (ii) to change the form of payment of
his Deferred Fee Account to another form of payment permitted under the Plan,
provided that in no event shall distribution be permitted to be made, or begin
to be made, later than 30 days following his termination of service as a
Director, except that, if the Director is also a Specified Employee at the time
of his separation from service as a Director, such distribution cannot be made,
or begin to be made, earlier than six (6) months following such separation from
service.

5.4 DEATH OF A DIRECTOR. If a Director dies with any amount credited to his
Deferred Fee Account, then his Beneficiary shall be entitled to receive the
entire amount in a lump sum. Such payment shall be made within ninety days
following the Director’s death or, if later, before the end of the taxable year
in which the Director’s death occurs.

5.5 CHANGE OF CONTROL. In the event of a Change of Control, the Director shall
receive, in a lump sum payment (regardless of whether the Director has elected
lump sum or installment payments pursuant to Section 5.2 hereof),the entire
amount then credited to his Deferred Fee Account within 30 days of the date of
such Change in Control.

 

5



--------------------------------------------------------------------------------

ARTICLE VI

HARDSHIP WITHDRAWALS

6.1 WITHDRAWALS FROM DEFERRED FEE ACCOUNT.

(a) Neither the Director, his Beneficiary, nor any other individual or entity
shall have any right to make any withdrawals from the Director’s Deferred Fee
Account prior to the payment date elected pursuant to Article V, or to alter any
installment payments provided under this Agreement except as described in
Section 5.3.

(b) Notwithstanding Section 6.1(a) hereof, upon request to the Company, a
Director may, in the sole discretion of the Company, be entitled to withdraw an
amount credited to his Deferred Fee Account in the event of an Unforeseeable
Financial Emergency. Whether the Director is faced with an Unforseeable
Financial Emergency permitting a withdrawal shall be determined by the
Compensation Committee or its delegate for this purpose based on the relevant
facts and circumstances, but such a withdrawal will be permitted only to the
extent that the Unforeseeable Financial Emergency cannot be relieved through
reimbursement or compensation from insurance or otherwise or the liquidation of
the Director’s assets (to the extent such liquidation would not cause a severe
financial hardship) or by the cessation of deferrals to the Plan. The amount of
any withdrawal shall be limited to the amount reasonably necessary to satisfy
the emergency need, which may include amounts necessary to pay any federal,
state, local or foreign income taxes or penalties reasonably anticipated to
result from the distribution amount.

ARTICLE VII

BENEFICIARIES

7.1 DESIGNATION OF BENEFICIARY. Each Director may designate from time to time
any person or persons, natural or otherwise, as his Beneficiary or Beneficiaries
to whom benefits under Section 5.4 hereof are to be paid if he dies while
entitled to benefits. Each Beneficiary designation shall be made either in the
Deferred Fee Agreement or on a form prescribed by the Secretary of the Company
and shall be effective only when filed with the Secretary during the Director’s
lifetime. Each Beneficiary designation filed with the Secretary shall revoke all
Beneficiary designations previously made by the Director. The revocation of a
Beneficiary designation shall not require the consent of any designated
Beneficiary.

ARTICLE VIII

ADMINISTRATION

8.1 RIGHT TO TERMINATE.

(a) The Board of Directors may amend or terminate the Plan at any time in whole
or in part with respect to Director’s Fees not yet earned. No amendment or
termination of the Plan shall reduce the amount credited to a Director’s
Deferred Fee Account, the amount owed to him by the Company as of the date of
amendment or termination, or the number of Stock Units to be credited to his
Deferred Fee Account. Such termination will not accelerate the distribution of
amounts credited to a Director’s Deferred Fee Account.

 

6



--------------------------------------------------------------------------------

(b) Notwithstanding Section 8.1(a) hereof, the Board of Directors may terminate
the Plan and distribute all Deferred Fee Accounts if the following conditions
are satisfied: (i) such termination does not occur proximate to a downturn in
the financial health of the Company; (ii) the Company terminates all Elective
Account Balance Plans; (iii) all payments in liquidation of the plan (other than
payments that would be payable under the terms of the plan if the action to
terminate and liquidate the Plan had not occurred) are made not less than twelve
months after the Company takes all necessary action to irrevocably terminate and
liquidate the Plan; (iv) all payments in liquidation of the Plan are made not
more than twenty-four months after the date the Company takes all necessary
action to irrevocably terminate and liquidate the Plan; and (v) for three years
after the Company takes all necessary action to irrevocably terminate and
liquidate the Plan, the Company does not adopt any Elective Account Balance
Plans.

8.2 NO FUNDING OBLIGATION. The obligation of the Company to pay any benefits
under this Plan shall be unfunded and unsecured and any payments under this Plan
shall be made from the general assets of the Company. The Company, however, in
its discretion, may set aside assets or purchase annuity or life insurance
contracts to discharge all or part of its obligations under this Plan. The
assets set aside or the annuity or life insurance contracts shall remain in the
name of the Company and it is intended that no trust is to be created by setting
aside the assets or purchasing annuity or life insurance contracts. A Director’s
rights under the Plan may not be voluntarily or involuntarily assigned or
transferred, other than by will or by the laws of descent and distribution, and
shall not be subject in any manner to attachment or other legal process for the
debts of the Director. The Director’s rights hereunder are exercisable during
his lifetime only by him, or by his guardian or legal representative. The
Director shall be a general creditor of the Company with respect to the
obligations established under this Plan.

8.3 APPLICABLE LAW. This Plan shall be construed and enforced in accordance with
the laws of the Commonwealth of Pennsylvania, except to the extent superseded by
federal law.

8.4 ADMINISTRATION AND INTERPRETATION. The Compensation Committee, shall have
the authority and responsibility to administer, construe and interpret this Plan
to Compensation Committee may delegate any of its administrative duties
hereunder to others. Benefits due and owing to a Director or Beneficiary under
the Plan shall be paid when due without any requirement that a claim for
benefits be filed. However, any Director or Beneficiary who has not received the
benefits to which he believes himself entitled may file a written claim with the
Compensation Committee, which shall act on the claim within thirty days, and
such action on any such claims shall be conclusive and binding on all interested
parties.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the P. H. Glatfelter Company has caused this Plan to be
executed this 22 day of December, 2008.

 

ATTEST:     P. H. GLATFELTER COMPANY

/s/ Thomas G. Jackson

    By  

/s/ William T. Yanavitch

[Corporate Seal]       Vice President Human Resources and Administration

 

8



--------------------------------------------------------------------------------

Exhibit A

ELECTION FORM

under the P. H. Glatfelter Company

Amended and Restated Deferred Compensation Plan for Directors

 

1. Amount of Deferral (please complete A or B):

 

A.      I elect to defer         % (50, 75 or 100) of my director’s fees. B.  
   I elect not to defer any of my director’s fees.

 

2. Distribution of Deferred Amounts (complete A or B only if you selected A in
#1):

 

A.      Amounts deferred pursuant to this election form shall be distributed in
a lump sum. B.      Amounts deferred pursuant to this election form shall be
distributed in annual installments over a period of five years.

With respect to fees earned in any calendar year, the election to defer (or not
to defer) must be made, and because irrevocable, on or before the immediately
preceding December 31. Any election or amended election received by the Company
after that date shall not be effective.

An election shall remain effective for all subsequent plan years unless and
until the Director completes a new election or notifies the Company, in writing,
that the election is cancelled. Any such change or cancellation shall be
effective only for the plan years following the plan year in which such change
or cancellation is made.

 

Name (please print):  

 

Signature:  

 

Date:  

 

Date Received by the Company:  

 

 

Exhibit A



--------------------------------------------------------------------------------

Exhibit B

SPECIAL ELECTION FORM

under the P. H. Glatfelter Company

Amended and Restated Director’s Plan for Directors

IMPORTANT NOTE: Complete this Special Election form only if you want to change
the timing and/or form of distribution of your Deferred Fee Account. If you do
not complete this form, your Deferred Fee Account will be paid following your
termination of service as a Director, in the form you selected when you
initially joined the Plan.

1. Accelerated Distribution. Complete only if you would like to receive a
distribution or commence distribution of your Deferred Fee Account prior to the
date on which you terminate service as a director.

 

  I elect to receive, or begin to receive, distribution of my Deferred Fee
Account on, or commencing on                      (insert date). Such election
will apply only to amounts in my Deferred Fee Account as of the date I have
designated.

The date selected must be no earlier than six months following the date of this
election. The distribution of a lump sum benefit will be made within 30 days
following the date designated. The distribution of an installment benefit will
commence within 30 days following the date selected and any subsequent
installment payments will be made within 30 days following the first, second,
third and fourth anniversaries of the date selected. All distributions will be
made subject to withholding.

If you terminate service as a Director prior to the date selected, the
distribution of your Deferred Fee Account will be made or will commence to be
made within 30 days following the date of such termination.

2. Form of Distribution of Deferred Amounts. Complete only if you would like to
change the form of distribution for amounts in your Deferred Fee Account. This
election will apply to amounts distributed upon the termination of your service
as a director or on an accelerated basis pursuant to an election made pursuant
to (1) above.

I elect to receive my Deferred Fee Account (select A or B):

A.          in a lump sum.

B.          in annual installments over five years.

I understand that

 

  (i) my election, once made, pursuant to this Special Election is irrevocable.

 

  (ii) Notwithstanding the foregoing, if I should terminate my directorship with
six months of making this election, my Deferred Fee Account will be paid, or
begin to be paid, within 50 days of my termination of service as a director, in
the form I designated when I initially joined the Plan, without regard to this
Special Election.

 

Name (please print):  

 

Signature:  

 

Date:  

 

Date Received by the Company:  

 

 

Exhibit B